Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ amendment file 04/12/2021 is acknowledged.
	The rejection of claims 1, 5, 7-11, 13, 16-21, 25-26 under 35 U.S.C. 103(a) is withdrawn per claim amendments and Applicants’ persuasive remarks.
	Claims 1, 13, 26 have been amended.
	Claims 2-6, 12, 14-15, 22-24 are cancelled.
	Claims 1, 7-11, 13, 16-21, 25-26 are being considered on the merits. 
Examiner’s Amendment
	Applicants’ representative Ms. Carlyn Anne Burton authorized (5/13/2021) the Examiner’s amendment in claim 1 as follows:
	In claim 1, please delete “substance undergoing milling; or” and insert –the alkali metal bicarbonate-.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Thijssen et al. (US 7,909,272) discloses a milling process for sodium carbonate, sodium bicarbonate and sodium sesquicarbonate wherein fatty acids or fatty acid salts are mixed with the carbonate or bicarbonate compound and the mixture is milled. However, Thijssen et al. is silent to the use of resin acids. 
	The secondary reference Rouse et al. (US 6,333,373) teaches of using resin acids for grinding elastomers. Rouse et al. is silent to the grinding of alkali metal bicarbonates. 
	The presently claimed invention is a process for producing alkali metal bicarbonate comprising co-grinding the bicarbonate with a resin acid such as abietic 
	The Declaration by Mr. Malave also demonstrates that in grinding sodium bicarbonate; the additives: fatty acids and salts thereof, as disclosed by the primary reference, are not functional equivalents of resin acid additive as presently claimed.
	Claims 1, 7-11, 13, 16-21, 25-26 are novel and unobvious. Claims 1, 7-11, 13, 16-21, 25-26 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAMID R BADR/Primary Examiner, Art Unit 1791